Opinion op ti-ie Court by
¥m. Rogers Olay,
Commissioner — Affirming.
The license ordinance of the city of Paris imposes an annual license tax upon the conduct of life insurance companies, as follows: Upon companies writing industrial insurance, $100; npon companies writing ordinary life insurance, $25. The appellant, which is a life insurance company doing business upon the industrial plan, refused to pay the license tax of $100. Thereupon it was prosecuted for doing business without a license, and was fined in the police court. From a judgment therein entered an appeal was taken to the Bourbon circuit court, where a judgment for the same amount was rendered against appellant. From that judgment this appeal is prosecuted to determine the constitutionality of the ordinance imposing the license tax.
The rule in this state is that it is competent for the Legislature, by general laws for state purposes, as ’veil as by general laws delegating the power to municipalities, to divide trades, occupations, and professions into classes, and to impose a different license fee upon each class that the trade, occupation, or profession may fairly and reasonably he divided into. Hager v. Walker, 128 Ky. 1, 107 S. W. 254, 32 Ky. *803Law Rep. 748, 15 L. R. A. (N. S.) 195; City of Louisville v. Sagalowski, 124 S. W. 339; Schuster, etc., v. City of Louisville, 124 Ky. 189, 89 S. W. 689, 28 Ky. Law Rep. 588; Brown-Foreman Co. v. Commonwealth, 125 Ky. 402, 101 S. W. 321, 30 Ky. Law Rep. 793; Strater Bros. v. Commonwealth, 117 Ky. 604, 78 S. W. 871, 25 Ky. Law Rep. 1717.
It is also the rule that a class may he subdivided into particular classes, just so the subclassifieation is made according to natural and well-recognized lines of distinction. Thus in the case of Pulton Gordon et al. v. City of Louisville (opinion-rendered May 26, 1910) 128 S. W. 327, 138 Ky. 442, this court held that brokers formed a class, but that this class could be subdivided on the basis of the character of rhe particular business done. Thus one license fee might be imposed upon .the real estate brokers; another upon bond and stock brokers; another upon merchandise brokers. .
The license fee in the present case is based upon flie character of the business done. There is a wellecognized distinction between life insurance done on he ordinary plan and that done on the industrial dan. The Legislature of the state has recognized this distinction. Industrial insurance is taken out in ¡imaller amounts, the premium is larg'er, and is payable weekly, instead of quarterly, semi-annually, or innually. Furthermore, where one agent looks after jhe collection of an insurance company doing business on the ordinary plan, there are several engaged the work of collecting for an industrial company, istead of collecting at their offices, they visit the unes of the insured or the homes where the insured pe at work, and make their collections there. Here, fen, we have a case based upon a genuine distinction; *804ctnd the rule is that, if the distinction is genuine, the court should not declare the classification void. The test in such cases is not the wisdom, hut the good faith, of the classification. Knisely v. Cotterel, 196 Pa. 614, 46 Atl. 861, 50 L. R. A. 90.
Being of the opinion that the classification in question is not arbifa ary, but is based upon well-grounded distinctions, we conclude that the ordinance in question does not vicíate the rule as to uniformity required by the Constitution.
Judgment affirmed.